t c memo united_states tax_court james leslie clark valarian petitioner v commissioner of internal revenue respondent docket no filed date james leslie clark valarian pro_se james b ausenbaugh for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to dependency_exemption deductions for four of his children some of the facts have been stipulated and they are so found at the time of the filing of the petition petitioner resided in west valley city utah background petitioner married karen inman silver ms silver in they had four children michael marjorie susan and brigette the children petitioner and ms silver were divorced in pursuant to the divorce decree custody of the children was awarded to ms silver with liberal visitation rights to petitioner the divorce decree also required petitioner to pay child_support of dollar_figure per child per month petitioner's child_support obligation was subsequently reduced to dollar_figure per child per month the divorce decree contains no reference to the dependency_exemption deductions for the children during the children remained in the custody of ms silver and resided with her they spent approximately hours per week with petitioner he paid for the children's food while they stayed with him provided each child with an allowance and paid for their life and health insurance in addition he paid dollar_figure dollar_figure per child per month for months in child_support payments to ms silver during on his return petitioner claimed dependency_exemption deductions for michael marjorie susan and brigette although not entirely clear from the record it appears that for the year ms silver also claimed dependency_exemption deductions for the children respondent disallowed the dependency_exemption deductions claimed by petitioner with respect to the children explaining in the notice_of_deficiency that the divorce decree does not state that you are entitled to claim the children for tax purposes and we have not received a written declaration signed by the custodial_parent releasing the exemption to you discussion we begin by noting that deductions are a matter of legislative grace and taxpayers must satisfy the specific statutory requirements of any deduction claimed 503_us_79 292_us_435 sec_151 allows a taxpayer a dependency_exemption deduction for each dependent as defined in sec_152 the term dependent includes certain individuals such as a son or daughter over half of whose support for the calendar_year was received from the taxpayer or is treated as received from the taxpayer sec_152 in the case of a child of divorced parents generally the custodial_parent is treated as providing over one-half of the support of the child sec_152 there are three exceptions to this rule the custodial_parent is not treated as providing over one-half of the support of the child if the custodial_parent signs a written declaration that he or she will not claim the child as a dependent for any or a certain taxable_year and the noncustodial_parent attaches such written declaration to his or her return for the appropriate year or over one-half of the support of the child is treated as having been received from a different individual under a multiple_support_agreement or a pre-1985 decree of divorce or separate_maintenance or written_agreement provides that the noncustodial spouse is entitled to the dependency_exemption deduction for the child and the noncustodial spouse contributes at least dollar_figure for support of such child during the relevant taxable_year sec_152 through none of the above exceptions is applicable in this case consequently pursuant to sec_152 ms silver the custodial_parent is considered to have provided over one-half of the support of the children during it follows therefore that petitioner is not entitled to claim dependency_exemption deductions for any of the children for the year because they are not his dependents as that term is defined in sec_152 at trial and on brief petitioner made various constitutional arguments in support of his position that we should find that there is no deficiency in his federal_income_tax although not entirely clear to us we believe that petitioner's constitutional arguments focus not so much upon the allowance of the deductions here in dispute but upon whether he should be entitled to exclude from income earnings over which in his view he had no discretionary control to the extent we understand petitioner's arguments we find them to have no merit suffice it to say that similar arguments have been previously rejected by the court see knight v commissioner tcmemo_1992_710 affd without published opinion 29_f3d_632 9th cir to reflect the foregoing decision will be entered for respondent
